 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GARY DALE HINES,                                     No. 2:98-cv-0784-TLN-EFB DP
12                           Petitioner,
13               v.                                        DEATH PENALTY CASE
14    MICHAEL MARTEL, Warden of San                        ORDER
      Quentin State Prison,
15
                             Respondent.
16

17
             Petitioner is a prisoner on California’s Death Row seeking a writ of habeas corpus
18
     pursuant to 28 U.S.C. § 2254. On September 26, 2018, Mary Louise Frampton moved to
19
     withdraw as co-counsel for petitioner, citing other responsibilities that precluded her ongoing
20
     representation in this case. ECF No. 346. The court granted the motion to withdraw on October
21
     18, 2018, and referred the matter to the Selection Board so that qualified replacement co-counsel1
22
     could be recommended. ECF No. 347. The Federal Defender’s office has notified the court that
23
     Daniel Olmos of Nolan Barton & Olmos LLP is available and willing to assume appointment.
24
             It is therefore ORDERED that:
25
             1.       Daniel Olmos is appointed as co-counsel for petitioner; and
26
     /////
27

28           1
                 Scott Wayne Williams of Berkey Williams LLP is also representing petitioner.
                                                      1
 1         2.   The Clerk of Court is directed to serve a copy of this order on (1) Kurt Heiser, CJA
 2              Administrator, Office of the Federal Defender; and (2) Kelly Culshaw, Capital Habeas
 3              Unit, Office of the Federal Defender.
 4   DATED: October 31, 2018.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
